Per Curiam.

This action was brought against the plaintiffs in error as the maker and endorsers of a promissory note. They pleaded three pleas,- non assumpsit, and two special pleas that the note was given for negroes introduced into this state by Boyce as merchandize since the adoption of the constitution, and sold to one of the plaintiffs in error. To the special pleas there was a demurrer, but how it was disposed of does not appear. Enough'appears, however, to reverse the judgment. On the trial under the general, issue, the defendants introduced witnesses and offered to prove that the negroes were introduced into this state by Boyce, for sale as merchandize since the 1st day of May, 1833, one of them being above fifteen years old, and by him sold in 1836 to Hugh Cowen for the note on which the suit was brought, the other plaintiff in error being an accommodation endorser. This testimony was ruled out by the court, as being no defence to the action.
The question here presented was fully discussed in the case of Green v. Robinson, decided at last January term, and a contract entered into for negroes introduced into this state as merchandize since the 1st of May, 1833, was held to be absolutely void, as against public policy. It is not necessary again to go into the reasoning on the subject. The party in this case made his defence at law, and being a good one, his testimony was improperly ruled out. Judgment reversed and cause remanded.